t c summary opinion united_states tax_court randall g and sheryl s knowles petitioners v commissioner of internal revenue respondent docket no 9401-06s filed date randall g and sheryl s knowles pro_se peter n scharff for respondent halpern judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and hereafter unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar this opinion shall not be treated as precedent for any other case by notice_of_deficiency respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for their taxable calendar years and respectively the issues for decision concern certain amounts petitioners deducted in computing petitioner randall knowles’s net profit from his sole_proprietorship introduction background petitioner sheryl knowles was married to mr knowles throughout and during those years mr knowles was the sole_proprietor of an insurance sales business the business in date mr and ms knowles signed an employment contract the employment contract effective date among other things the employment contract provides that ms knowles is employed to be an office manager and for accounting services she is to be paid dollar_figure a month and mr knowles is to establish a medical reimbursement plan on date mr knowles executed the plan document for a medical reimbursement plan the medical plan effective that date all employees were eligible to participate in the medical plan under the terms of the medical plan eligible employees are entitled to reimbursement for certain medical_expenses they incur including major medical and hospital insurance premiums for the employee and family accident insurance premiums for the employee only and uninsured medical_expenses without specifying whether for the employee or the employee and family on date ms knowles executed an employee application provided by mr knowles for the medical plan electing to be covered for major medical insurance premiums for employee and family accident insurance premiums for employee only and uninsured medical_expenses without specifying whether for the employee or the employee and family on that same date mr knowles executed a document change_of primary policyholder directed to life investors regarding health insurance_policy no the life investors policy changing the name of the primary policyholder from himself to ms knowles and listing himself as dependent mr knowles executed a revised plan document for the medical plan effective date under which only full-time employees are eligible to participate in the medical plan full- time employees are defined as employees who work hours or more a week in and mr knowles paid the premiums for a medical insurance_policy the medical policy that covered both him and ms knowles during mr knowles was insured under a disability insurance_policy the disability policy providing monthly payments if mr knowles was disabled and unable to work mr knowles paid the premiums for the disability policy in mr knowles did not track or record any hours that ms knowles worked for him during or in and petitioners maintained one joint checking account for which ms knowles was the primary account_holder petitioners used this account both for personal and business purposes among the items shown in that account for and are payments to life investors for premiums similarly in and petitioners maintained one joint credit card account that was used to pay both personal and business_expenses ms knowles received no paychecks from mr knowles in either or during and ms knowles was employed full time by montana state university schedule c deductions for both and petitioners reported mr knowles’s profit from the business on a schedule c profit or loss from business attached to their form_1040 u s individual_income_tax_return on the schedule c petitioners deducted dollar_figure for disability policy premiums dollar_figure for medical policy premiums and dollar_figure for wages paid to ms knowles on the schedule c petitioners deducted dollar_figure for medical policy premiums dollar_figure for out-of-pocket medical_expenses and dollar_figure for wages paid to ms knowles tax reporting forms w-2 wage and tax statement issued by mr knowles reported that ms knowles received wages of dollar_figure and dollar_figure from him in and respectively petitioners included those amounts in gross_income on their form sec_1040 mr knowles paid social_security and medicare taxes on the wages reported for ms knowles wages and medical_expenses discussion respondent argues that the wages attributed to ms knowles were not ordinary and necessary expenses of the business in and because ms knowles was not a bona_fide employee respondent claims that the wages and medical_expenses are not an ordinary and necessary business_expense because ms knowles was not a bona_fide employee of mr knowles in those years respondent further claims that even if ms knowles was a bona_fide employee the medical_expenses are not an ordinary and necessary business_expense because ms knowles did not work at least hours a week in and as required to be covered by the medical plan finally respondent claims that if ms knowles was otherwise eligible to receive benefits under the medical plan petitioners have failed to prove that ms knowles paid_or_incurred medical_expenses in and for which she was reimbursed by the medical plan mr knowles testified convincingly as to his wife’s duties as his employee under the employment contract she categorizes expenses for the preparation of federal and state tax returns reports data using quicken computer_software provides counsel on business decisions verifies deposits reconciles the business checkbook reconciles credit card statements schedules invoice payments escorts me to business meetings and conferences chauffeurs me to business meetings and cle institutes prepares data for cpa and other office duties as assigned she also acts as the medical plan_administrator and performs various duties such as processing claims and maintaining records she entertains clients through luncheons and dinners hosted at the office the maintenance and physical upkeep of the square foot office and conference area are also part of her responsibilities and she used vacation time from her montana state university job to perform some of these duties ms knowles also testified convincingly as to her duties she explained that since she and mr knowles maintained only one checking account for their personal and the business_expenses it made no sense for mr knowles to write wage checks to her on that account that she would then deposit back into the account while we understand her reasons for that practice it clouds a situation that requires us to determine whether ms knowles was an employee in mr knowles’s business mr knowles did however report ms knowles’s wages for withholding and wage tax purposes on balance petitioners have convinced us that ms knowles was employed in mr knowles’s business during and and received wages for her labor in at least the amounts reported on the and forms w-2 and we find accordingly we also believe that ms knowles worked in the business at least hours a week in each of the years at issue mr knowles’s failure to track or record ms knowles’s work hours weighs against petitioners ms knowles nevertheless credibly testified that she worked approximately to hours a week respondent questions whether generally ms knowles’s described duties legitimately could occupy her for hours a week while the question is close we are persuaded that they could and find that they did petitioners were entitled to deduct wages reported as paid to ms knowles on the forms w-2 issued by mr knowles of dollar_figure and dollar_figure for and respectively at trial respondent conceded that the amounts claimed on petitioners’ schedule c for premiums on the medical policy and for out-of-pocket medical_expenses were actually paid for those purposes and we find accordingly we find the same for while the evidence is sparse as to whether the life investors policy is in fact the medical policy petitioners’ bank account records for and show payments to life investors for premium payments and we assume and find they are the same policy we also find that ms knowles was the primary policyholder under the medical policy during and we further find that mr knowles paid the premiums on the medical policy for and thus entitling petitioners to deduct the payments in determining the profits of the business see sec_1_162-10 income_tax regs and entitling ms knowles to exclude the payments from gross_income see sec_106 the out- of-pocket expenses are a different story there is no evidence that they were paid solely for ms knowles and with respect to the medical plan while family members are included for purposes of major medical and hospital insurance premiums reimbursement the medical plan fails to specify whether family members are included for purposes of reimbursement of uninsured medical_expenses petitioners have failed to show that the out-of- pocket medical_expenses were paid pursuant to the medical plan and are therefore deductible under sec_162 we sustain respondent’s disallowance of dollar_figure deducted on petitioners’ schedule c for out-of-pocket medical_expenses the disability policy there is a question as to who owned the disability policy during the parties have stipulated a copy of an undated application_for a disability insurance_policy from ohio national life assurance corporation cincinnati the insurance application the insurance application shows mr knowles as the proposed insured and has three boxes under the heading owner information apparently allowing a check mark to show who the owner shall be the three boxes are labeled proposed insured applicant and other print below applicant is checked although ms knowles’s name and address are printed below the box marked other print below there is no indication on the insurance application as to who the applicant is the parties have also stipulated a document that contains the policy specifications for a disability insurance_policy from ohio national life assurance corporation cincinnati the policy specifications insuring mr knowles and showing him as the owner of the policy the policy specifications show that the policy was issued on date the insurance application is ambiguous as to who is the owner of the policy ie the unnamed applicant or ms knowles we therefore rely on the policy specifications to find that mr knowles was the policy owner during we find that he was the owner during of the disability policy the policy premiums are nondeductible personal expenses see sec_262 conclusion to reflect the foregoing decision will be entered under rule
